Appeal by claimant from a decision of the Workmen’s Compensation Board which affirmed a referee’s decision that there was no causal relation between an accident suffered by claimant and the subsequent loss of both legs by amputation. While claimant was employed *922cutting trees, a branch of a falling tree struck his right leg. In his claim for compensation claimant so stated, and the history which he gave to the first attending physician and upon his subsequent admission to a hospital was to the same effect. While claimant later ■ testified that he was struck on both legs,- the board was not bound to accept such testimony and did not. The board found that claimant was struck on the right leg, and “ The accidental injury which claimant sustained to his right leg cleared up within a few days." It is undisputed that claimant suffered from a pre-existing circulatory disease of long standing. The left leg developed a gangrenous condition which required the amputation of that limb in January, 1951. Subsequently a similar condition in the right foot resulted in amputation of the right limb in April, 1951. While there is some medical evidence that the amputations were related to the accident (some of such evidence being based upon an assumption that the left leg was injured in the accident, an assumption which the board did not accept), there is also medical evidence that the amputations were unrelated to the accident, but were the result of a gangrenous condition brought about solely by the pre-existing disease and circulatory deficiency. We think the record as a whole presents a clear question of fact, with substantial evidence to sustain the board's finding that there was no causal relationship. Decision unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ. [See post, p. 996.]